The Court,
(Thruston, J., absent,)
said, that as there is a prosecution against the witness for accepting the challenge, and as the existence of the challenge would be a material fact in the evidence against him upon the trial, and as he stated that he could not answer the question without implicating himself, he was not bound to answer it.
Morsell, J.,
stated his opinion to be, that as in the present case there was a prosecution- against the witness for accepting the *310challenge, the witness was not bound to answer the question, if he had in fact accepted the challenge, (which he himself best knew-,) because it-appeared to the Court that th'e answer would have a probable tendency to criminate the witness.
Evidence having been given that the challenge, if any, was in writing, and in the possession of a witness residing in Washington, the Court refused to permit parol evidence to be given of its contents, and refused to adjourn the jury over, to give the United States time to send for that witness.
Verdict for the defendant.